THOMPSON, C.J.
Matthew Townsend appeals his conviction for possession of drug paraphernalia. We affirm.
*542Townsend was convicted of possession of cocaine and possession of drug paraphernalia, and appeals the latter conviction, contending that there was insufficient evidence to prove the offense. Police found in Townsend’s pocket a white rock and a small plastic container in which there was a white residue. An officer who performed a chemical reagent test testified that the rock and the container field-tested positive for the presence of cocaine. A chemist testified that the rock tested positive in the laboratory for cocaine, but that he had not tested the container. Although the mere field test alone of residue might not be enough to sustain a conviction for possession of cocaine or possession of drug paraphernalia, the presence of a tenth of a gram of cocaine in close proximity to a container containing a white residue, which field-tested positive for cocaine, is sufficient to sustain the inference that the container was used or intended to be used to package cocaine. Cf. § 893.145(10), Fla. Stat. (1999) (term “drug paraphernalia” includes “containers used, intended for use, or designed for use in packaging small quantities of controlled substances”); § 893.146, Fla.Stat. (1999) (in addition to all other logically relevant factors, fact-finder shall consider proximity of object to controlled substance and existence of any residue of controlled substance on object); Lupper v. State, 663 So.2d 1337 (4th DCA 1994); Jones v. State, 589 So.2d 1001 (Fla. 3d DCA 1991).
AFFIRMED.
COBB and PLEUS, JJ., concur.